DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pre-processing unit”, “an expansion unit” and “a refrigeration unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations wherein “receiving a feedstock; forming a process stream from the feedstock, wherein forming the process stream comprises, separating the feedstock into a first stream and a first bottom product, distilling the first bottom product to form a second stream and a second bottom product, each of the first stream and the second stream comprising predominantly methane vapor; compressing the process stream to a first pressure; cooling the process stream to a first temperature…” in lines 1-13 renders the claim indefinite. According to applicant’s claimed language “the process stream” is separated into multiple first and second streams. However, applicant further claimed “compressing the process stream to a first pressure; cooling the process stream to a first temperature…etc.”, therefore it is unclear which of these sub-streams are going through the subsequent process of compressing and cooling. 
Claims 2-5, 8, 9 are depends from claim 49 and therefore inherit the 35 U.S.C. 112 deficiencies of its parent claim.

Remarks
It is noted that due to the breadth of the 112 (b) issues as discussed above, a prior art rejection has not been set forth for claims 1-5, 8 and 9 at this time. However, the lack of a prior art rejection is not to be construed as an indication of allowable subject matter, and any amendments to the claims are subject to further search and/or consideration of the prior art. Applicant is advised to amend the claims in view of the original disclosure so as to help the examiner to provide an accurate examination on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zia et al. (US 2015/0153100) in view of Poeger et al. (US 2013/0186133) and further in view of Gray (US 4,435,198).
	In regard to claim 11, fig. 3-4 of Zia teaches a gas processing system, comprising:
a feedstock source configured to receive natural gas (24) from a natural gas production facility (see fig. 3, 4; ¶ 0020, 0031);
a heat exchanger (See HX 30);
a refrigeration unit (refrigeration cycle 26) coupled to the heat exchanger (30) and circulating a refrigerant (32) through the heat exchanger to cool the heat exchanger (see at least fig. 3, 4; ¶ 0033; 0046), 
an expansion unit (106, 112) receiving the feedstock (22) and coupled to the heat exchanger (30), the expansion unit including a fluid circuit (22, 86, 96, 104, 11, 114) circulating the feedstock as a process stream through the heat exchanger (30) (See ¶ 0049-0050; fig. 3, 4), wherein the expansion unit reduces a duty cycle of the refrigeration unit via indirect thermal heat transfer between the refrigerant and the process stream (in this case, since the expansion unit (106, 112) of Zia lowers the temperature of the process stream, the heat duty cycle of the refrigeration unit is reduced because much cooling is not required since the expansion unit of Zia provides cooling and expansion);  
wherein the fluid circuit is configured to: compress (via compressor 80) the process stream to a first pressure (See fig. 3; ¶ 0044); pass the process stream through the heat exchanger (30) at the first pressure (See fig. 3; ¶ 0046); expand the process stream (via expansion apparatus 106, 112) from the first pressure to a second pressure that is less than the first pressure via the expansion unit (See ¶ 0049-0050; fig. 3, 4); 
bleed-off (via separator 48) a first stream (60) from the process stream at the second pressure (see fig. 3; ¶ 0053); and condition (via cooler CC3) the first stream (42) for storage as liquid natural gas (LNG).
Zia does not explicitly teach the feedstock have a concentration of methane of 84% or greater and a concentration of water less than 0.0001%.
However, Poeger teaches a natural gas processing plant wherein the feed gas comprises a raw natural gas that comprises methane concentration from about 65% to about 95%, or from about 80% to about 90%, ethane concentration from about 3% to about 20%, propane concentration from about 1% to about 10%, butanes and higher hydrocarbon concentration up to about 10%...and water vapor concentration typically below 1 ppmv (See ¶ 0036). 
Further, Gray teaches a natural gas separation system, wherein a feedstock source configured to receive natural gas from a natural gas production facility and to generate a feedstock having a concentration of methane of 98% or greater (See Table 1, feed B). Gray teaches a pre-processing unit configured to receive the feedstock and form a feedstream (74) and a liquid petroleum gas product [72] (See fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the feedstock stream of Zia to have a methane concentration of 98% or greater and a water concentration of below 1 ppmv and to pre-process the petroleum product, in view of the teachings of Poeger and Gray, since it has been shown to be obvious to combine prior art according to known methods to yield predictable results, where the choice of origin of the natural gas with a concentration of 84 % or greater would be chosen based on the location of the system in order for liquefying the natural gas and produce LNG and a low concentration of water in the feedstock so as to avoid freeing in the downstream cryogenic equipment like heat exchangers, and to separate out the heavy hydrocarbons for further use.

Zia does not explicitly teach the refrigerant comprises one or more constituent components including at least a nitrogen component. However, official notice is taken that using nitrogen as a refrigerant is and old and well-known manner of providing cooling and liquefaction for natural gas. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use nitrogen as a refrigerant to cool the heat exchanger for the purpose of providing cooling for the natural gas because nitrogen is a practical cryogen for most low-temperature applications because of its extremely low boiling temperature and high refrigeration capacity at atmospheric pressure.

Response to Arguments
Applicant’s arguments with respect to the amended claims (claim 1 and 11) have been considered but are moot in view of the new ground(s) of rejections (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763     
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763